Title: Thomas Jefferson to Lucy Marks, 16 March 1817
From: Jefferson, Thomas
To: Meriwether Lewis Marks, Lucy


          
            Dear Madam
            Monticello
Mar. 16. 17.
          
          In a letter which came to me by mail yesterday and to which the writer had forgotten to subscribe his name, I received those I now send you, the one sealed, the other open as it now is. observing the name of General Clarke on one of them and my letter being dated at Louisville induces me  to suppose it is from him. I tender you the assurance of my great esteem and respect.
          Th: Jefferson
        